DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (see for example claims 10- 14) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 45 of U.S. Patent No. 9277970. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Current application 
US Patent 9277970
1. A computer implemented method comprising:


 receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient; 


generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map; and outputting the ablation map.


1. A method for patient-specific guidance of an ablation procedure, comprising: 

registering a patient-specific anatomical heart model extracted from pre-operative cardiac image data to a coordinate system of an intra-operative image acquired during the ablation procedure; 

estimating a patient-specific computational model of cardiac electrophysiology based on the registered patient-specific anatomical heart model and intra-operative patient-specific measurements acquired during the ablation procedure; and generating one or more ablation site guidance maps based on the patient-specific computational model of cardiac electrophysiology.


Dependent claims 2- 20 of the current application recite the same limitations in different language to claims 1- 45. Accordingly, although the conflicting claims of the current application and the US Patent are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamen et al (US PAP 2010/ 0283687), “Kamen”.
As per claims 1, 10 and 15, Kamen teaches a computer readable medium with instructions see for example claim 26;
receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient (i.e., non-invasive estimation of patient-specific electrophysiology maps from medical imaging data and electrocardiography data of a patient) see for example the abstract and [0012 and 14- 15]; 
generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map; and outputting the ablation map (i.e., simulating patient-specific cardiac electrophysiology is built upon two sets of simultaneous acquisitions, i.e., anatomical imaging and body surface potential (BSP) measurements. A detailed cardiac anatomy is obtained from the anatomical imaging. Then, contrary to methods in which the BSP collected from the body torso is back-projected on the epicardium surface obtained from the images and regularized, embodiments of the present invention utilize an inverse modeling approach based on a fast computational model of cardiac electrophysiology and potential propagation throughout the torso, wherein the computational model is used to compute a dynamic map of simulated BSP) see for example [0014- 15] and claim 1; [0020 and 37] discloses ablation therapy and spatial information mapping.
Note; the Wikipedia.org lists examples of common computational models are weather forecasting models, earth simulator models, flight simulator models, molecular protein folding models, and neural network models.


Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US PAP 2016/ 0058520), “Yang”.
As per claims 1, 10 and 15, Yang teaches a computer readable medium with instructions see for example claim 30;
receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient (i.e., simulating cardiac electrophysiology (EP) using the computational EP model. As shown in FIG. 3, image 302 shows a map of transmembrane potentials resulting from simulating cardiac EP using the computational EP model) see for example [0032, 43 and 47] and fig. 3 (reproduced below);

    PNG
    media_image1.png
    178
    432
    media_image1.png
    Greyscale

generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map; and outputting the ablation map (i.e., machine learning methods can be utilized to estimate personalized parameters of the computational EP model of the atria based on the EP measurements of the patient. In an offline training stage, a large database of activation maps or other EP measurements are created using the computational EP model with different parameter values. Advanced non-linear manifold learning techniques are utilized to train a regression function, and the personalized parameters are estimated on-line by applying the trained regression function to regress the local values of electrical conductivities and multi-cell model parameters given the local activation maps of the measured EP data of the patient) see for example [0038- 39].

Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansi et al (US PAP 2017/ 0022250), “Mansi”.
As per claims 1, 10 and 15, Mansi teaches a computer readable medium with instructions see for example claim 32;
receiving one or more input medical images of a heart of a patient and a voltage map of the heart of the patient (i.e., electrophysiological model with intra-operative data. More specifically, the computational model can be solved on a computational domain estimated automatically from pre-operative images of the heart (e.g. CT, US, three-dimensional rotational angiography, MRI)) see for example the abstract and [0025]; 
generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map; and outputting the ablation map (i.e., electrophysiology interventions by providing the physician with clinically relevant values derived from a computational model of cardiac electrophysiology, and utilize a fast computational model of the cardiac electrophysiology along with an automatic personalization method which relies on preoperative imaging data and intra-operative clinical data. Such a model and personalization approach allow embodiments of the present invention to effectively deal with the sparse nature of the intra-operative measurements. In addition, the derived clinical values can be updated in real-time by feeding the electrophysiological model with intra-operative data. More specifically, the computational model can be solved on a computational domain estimated automatically from pre-operative images of the heart (e.g. CT, US, three-dimensional rotational angiography, MRI), wherein ablation site guidance maps are generated using a computational model of cardiac electrophysiology which is personalized by fitting parameters of the cardiac electrophysiology model using the intra-operative patient-specific measurements. The ablation site guidance maps are displayed by a display device during the ablation procedure) see for example the abstract and [0025- 27, 45- 46, 52, 58- 63 and 72].
As per claims 2, 11 and 16, Mansi teaches extracting features from the voltage map using an encoder network, and wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on the features extracted from the voltage map (i.e., estimating a patient-specific computational model of cardiac electrophysiology and generating ablation site guidance maps (ASGM) for a patient, wherein patient-specific anatomical heart model and patient-specific measurements acquired during an intervention into estimated ASGM by fitting a cardiac electrophysiology model to the patient-specific measurements based on the patient-specific anatomical heart model) see for example [0025 and 46].
As per claims 3, 12 and 17, Mansi teaches extracting features from the voltage map using an encoder network, and wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on the activation map (i.e., time varying 3D potential map, a 3D map of depolarization times, a 3D map of repolarization times, a 3D map of tissue diffusivity, and 3D map of action potential duration) see for example [0045, 60] and claim 21.
As per claims 4, and 13, Mansi teaches extracting features from the activation map using an encoder network, and wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on the features extracted from the activation map (i.e., depolarization and repolarization times determined from the current intra-operative endocardial mapping measurements, wherein ECG.sub.sim refers to ECG features resulting from the simulation performed in step 604 to calculate the cardiac electrophysiology) see for example [0045 and 53].
As per claims 5 and 14, Mansi teaches generating the voltage map by simulating cardiac electrophysiology of the patient using a patient-specific model of the heart (i.e., electrophysiological (EP) mapping measurements) see for example [0024- 27, 41, and 58- 63].
As per claims 6 and 18, Mansi teaches wherein the one or more trained machine learning based models are trained using a synthetic training dataset, the synthetic training data generated by: creating a fiber architecture for each anatomical model of one or more anatomical models; generating a set of electrical tissue properties for each of the one or more anatomical models; simulating the cardiac electrophysiology over a period of time for the set of electrical tissue properties for a number of stimulations; and identifying target ablation locations based on the simulating to generate a training ablation map (i.e., once the cardiac electrophysiology model is fit to the current intra-operative patient-specific parameters, this patient-specific computational model of cardiac electrophysiology is generative, and can be used to perform virtual pacing to investigate VT trigger points without actual testing on the patient. In particular, the patient-specific computational model of cardiac electrophysiology can simulate the cardiac electrophysiology of the patient in response a virtual pacing stimulus being applied at various locations in the computational domain. In a possible implementation, since the system is generative, the user (e.g., physician) can select locations to virtually pace the heart, given the current estimate of the diffusivity map D(x) and the action potential duration map APD(x). The user can input a spatial location for a virtual pacing catheter, for example using an input device, such as a mouse, touch screen, etc., of a computer system to select a spatial location on one of the displayed ablation site guidance maps. A stimulus current J.sub.stim(x) is added at that point at user-defined frequencies, and the cardiac electrophysiology model is solved to calculate the cardiac electrophysiology at each node in the myocardium over a simulated time period, as described above in step 604 of FIG. 6. Stimulation points that triggered VT in the model can then be used to guide the electrophysiologist towards the region to ablate. In an alternative implementation, systematic virtual pacing may be automatically applied by rasterizing the model, in order to detect potential regions to ablate. In particular, a sampling scheme can be used to automatically select virtual pacing locations at which to apply the stimulus current, and for each of the virtual pacing locations, the cardiac electrophysiology for each node is automatically calculated over a simulated time period using the patient-specific computational model of cardiac electrophysiology with a stimulus added at that virtual pacing location at a plurality of different frequencies) see for example [0059- 60]; [0051] discloses “accurate cardiac electrophysiology computation during an intervention, such as an ablation procedure. In sinus rhythm, the electrocardiography model is computed with periodic stimulus at the septum to mimic the effects of the His bundle. The electrocardiography model can be initialized with high diffusivity coefficients on the endocardia to mimic the effect of Purkinje fibers, and lower diffusivity throughout the myocardium. These initial values are then updated in one or more subsequent iterations based on the patient-specific measurements received during the intervention to fit the cardiac electrocardiography model to the patient-specific measurements”.
As per claims 7 and 19, Mansi wherein generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map comprises: teaches generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on a dose of a drug the patient is on see for example [0071].
As per claims 8 and 20, Mansi teaches wherein the one or more input medical images comprises a plurality of input medical images, and generating an ablation map identifying target ablation locations on the heart using one or more trained machine learning based models based on the one or more input medical images and the voltage map comprises: generating the ablation map identifying the target ablation locations on the heart using the one or more trained machine learning based models based on motion of the patient in a pair of the plurality of input medical images (i.e., MRI imaging and the scar information recovered during the intervention from endocardial mapping, wherein models are typically solved using finite elements, which can require hours to compute the electrical activity happening during one heart beat) see for example [0022].
As per claim 9, Mansi teaches performing ablation on the target ablation locations identified in the ablation map (i.e., by measuring the potential amplitude on the endocardium under sinus rhythm, the electrophysiologist can identify the location of the scar and the slow conducting regions within a region of interest of &gt;2 cm circumference. Since that region of interest is still too large to be ablated without significant consequences on the patient's heart condition, the identification of exit points is finally achieved by finding locations that induce VT through successive manual stimulation trial at pre-specified locations) see for example [0021].
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov